     Case 2:16-cr-00631-DAK-PMW Document 174 Filed 12/20/18 Page 1 of 1




JOHN W. HUBER, United States Attorney (#7226)
MICHAEL GADD, Special Assistant United States Attorney (#13704)
VERNON G. STEJSKAL, Assistant United States Attorney (#8434)
KENT A. BURGGRAAF, Special Assistant United States Attorney (#13044)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-3080
Email: kent.burggraaf@usdoj.gov


                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION


 UNITED STATES OF AMERICA,                             Case No. 2:16-cr-00631 DAK

                        Plaintiff,                     UNITED STATE’S RESPONSE TO
        v.                                             DEFENDANT’S MOTION TO
                                                       ALLOW DEFENDANT TO WEAR
 AARON MICHAEL SHAMO,                                  ATTIRE OTHER THAN THOSE
                                                       PROVIDED AS AN INMATE
                        Defendant.                     DURING TRIAL AND PRE-
                                                       ADMISSION HEARING


                                                       Judge Dale A. Kimball



       The United States of America, by and through Kent A. Burggraaf, Special Assistant United

States Attorney, and hereby stipulates to the Defendant’s request to allow him to appear at the pre-

admission hearing and jury trial in a suit provided to him by his family prior to the proceedings.

       RESPECTFULLY submitted on this 20th day of December, 2018.

                                              JOHN W. HUBER
                                              United States Attorney

                                              /s/ Kent A. Burggraaf
                                              KENT A. BURGGRAAF
                                              Special Assistant United States Attorney
